—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered October 27, 1993, convicting him of rape in the first degree (four counts), sodomy in the first degree, assault in the second degree, and assault in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the verdict is against the weight of the evidence because he lacked the intent to commit rape on both occasions. Specifically, he relies on his own testimony which established that he used crack and alcohol prior to committing each rape. We disagree. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the finder of fact, and his determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86). We are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.